Boyce, J.
We decline to instruct the jury as requested.
Boyce, J.
charging the jury:
Gentlemen of the jury: — Clara Thomas, the accused, is charged in this indictment with perjury. The indictment contains three counts.
The Attorney General contends, as substantially averred in the indictment, that, on the fifth day of October, A. D. 1910, one Edward Primrose Was placed on trial in the Court of Oyer and Terminer, in this county, for the murder of August Frisby, and that the accused did then and there, upon her oath, falsely, willfully and corruptly depose and say, among other things, in substance, that she, before him, the Attorney General, in his office back of this courtroom, a week or ten days prior to said trial, in the presence of others whose testimony you have heard, did not say to him that the said Primrose had grabbed Frisby’s head with his left hand and pulled it down and shot him in the back of the head, and that she, at the same place and time did not say to him, the Attorney General, that the reason she had not told him the truth before was beacuse she had promised Ed. (meaning Primrose) to testify on his side, whereas, as assigned in this indictment, in substance as in truth and in fact, the accused, at the time she gave her testimony on oath in said court, then and there well knew that she did so testify on oath before the Attorney General at the time and place aforesaid, and in the manner and *24substance aforesaid, and that by her own act and consent and of her own wicked and corrupt' mind and disposition, in manner and form aforesaid, did falsely, wickedly, corruptly and feloniously commit willful and corrupt perjury, etc.
The accused disclaims any recollection of testifying before the Attorney General as alleged. By a statute, in this state, it is provided that “if any person shall commit the crime of perjury,” etc., * * * “such person shall be deemed guilty of felony.” Rev. Code (1893,) § 1, c. 130.
Perjury was an offense at common law, and has been described to be where a lawful oath is administered in some judicial proceeding, or due course of justice, to a person who swears willfully, absolutely and falsely, in a matter material to the issue or point in question. State v. Shaffner, 6 Penn., 576, 69 Atl. 1004.
To establish the guilt of the accused it is necessary for the state to satisfy you, beyond a reasonable doubt, that the accused did testify, under oath, at the trial of Edward Primrose, for the murder of August Frisby, in the said Court of Oyer and Terminer, in this county, and that her testimony was false and was known by her to be false, at the time she gave it, as set forth in the indictment.
Where the indictment contains more than one distinct assignment of perjury upon the same testimony, as in this case, it will be sufficient if any one of them be proved; and proof of the substance is sufficient, provided it is in substance and effect the whole of what is contained in the assignment set forth in the indictment. 3 Greenleaf on Evidence, § 193.
As to the materiality of the matter to which the accused is alleged to have testified under oath, it must appear either to have been directly pertinent to the issue, or point in question, in the said trial of Primrose, or tending to prove the issue or point in question in said trial.
Every person charged with crime is presumed to be innocent until the commission thereof is proved to the satisfaction of the jury, beyond a reasonable doubt. In criminal cases, a reasonable doubt inures to the acquittal of the accused. By reasonable doubt is not meant a mere speculative, fanciful or possible doubt, *25but a real, substantial doubt, remaining in the minds of the jurors after a careful, conscientious consideration of all the facts and circumstances surrounding the case.
Evidence of good character when produced is to be considered by the jury in connection with all the other evidence in the case in determining the innocence or guilt of the accused.
In determining the question before you, you should take into consideration all the testimonv adduced at this trial respecting the testimony alleged to have been given by the accused on her oath before the Attorney General, before the trial of Primrose as well as that given by her at said trial.
If you are satisfied beyond a reasonable doubt, such as we have defined to you, that the testimony alleged to have been given by the accused at the trial of Primrose was given, and that it was false, and that it was given by the accused Willfully and corruptly, knowing it to be false, your verdict should be guilty; otherwise your verdict should be not guilty.
Verdict, not guilty.